MANTON, Circuit Judge.
I dissent. The prevailing view of this case rests upon the apparent desire to substitute the opinion of judges for the opinion of a jury on clear issues of faet which this record discloses. It is the first application for insurance, made to the Mutual Life Insurance Company for a life policy, it is said in the prevailing opinion, that was rejected.
When this application was made, the examining physician of the Mutual Life Insurance Company testified that on June 8, 1922, Solez applied to that company for a $2,000 life policy. His examination revealed that he was overweight, with a trace of sugar in his urine. When another physician of the same company examined the applicant, four days later, there was no trace of sugar. The applicant was not rejected, but was advised to postpone his application for six months, *527with the idea that he might reduce his weight in the meantime. His application was thus declined without prejudice to a subsequent application, and on June 20, 1924, he applied for life insurance with the same company. The second physician of the Mutual Company who examined him testified that on the basis of his physical examination later made he would have recommended the acceptance of the applicant, as he had passed a favorable physical examination. The company gave him a life insurance policy for $12,000, called a “modified life,” because of the action which had taken place respecting his 1922 application. By this action the company considered Solez an ordinary risk for life insurance, but not such as would entitle him to get the particular kind of preferred insurance that he had previously applied for. Under these circumstances, it was very reasonable for Solez, or indeed any other person, to suppose that subsequent acceptance had the effect of wiping out the action of the company with respect to the 1922 application and that he was an acceptable risk and had never in fact been rejected by a life insurance company. The other applications referred to in the prevail; ing opinion are not deemed to have been rejections;
Question 7 of the accident policy application, which it- is claimed was falsely answered, was modified or limited by question 17, which was: “Do you understand and agree that the falsity of any statement in this application shall bar the right to recover if such false statement is made with intent to deceive, or materially affects either the acceptance of the risk or the hazard assumed by the company and that any statement made to the agent or solicitor not written hereon shall not be binding upon the company?” To this he answered “Yes.” Whether question 7 was falsely answered necessarily, in view of question 17, involved the question of intent to deceive. It was a question of fact, submitted to the jury, in a charge to which no exception may be taken. The court charged the jury, among other things: “If you find from an examination of the policy that any of the clauses are ambiguous, you are entitled to give those clauses an interpretation most favorable to the insured.”
The authorities are ample in support of this. See Mutual Life Ins. Co. v. Hurni Packing Co., 263 U. S. 167, 44 S. Ct. 90, 68 L. Ed. 235, 31 A. L. R. 102; McMaster v. N. Y. Life Ins. Co., 183 U. S. 25, 22 S. Ct. 10, 46 L. Ed. 64; Thompson v. Phenix Ins. Co., 136 U. S. 287, 10 S. Ct. 1019, 34 L. Ed. 408; Business Men’s Assurance Co. v. Campbell, 32 F.(2d) 995 (C. C. A. 8), certiorari denied 280 U. S. 594, 50 S. Ct. 40, 74 L. Ed. 642. Moreover, the court charged that, if the plaintiff knew that the Mutual Life application had been rejected, he intended to deceive the defendant. This was more favorable than defendant was entitled to have. The jury, however, necessarily found that he did not know his application had been rejected. The answer to question 7 was not false as a matter of law, and the jury has resolved the claim of a rejection against the defendant.
The judgment should be affirmed.